

	

		II

		109th CONGRESS

		1st Session

		S. 1185

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 7, 2005

			Mr. Dodd introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To protect United States workers from

		  competition of foreign workforces for performance of Federal and State

		  contracts.

	

	

		1.Short titleThis Act may be cited as the

			 United States Workers Protection Act

			 of 2005.

		2.Limitations on

			 off-shore performance of contracts

			(a)Limitations

				(1)In

			 generalThe Office of Federal

			 Procurement Policy Act (41 U.S.C. 403 et seq.) is amended by adding at the end

			 the following new section:

					

						42.Limitations on

				off-shore performance of contracts

							(a)Conversions to

				contractor performance of Federal activitiesAn activity or function of an executive

				agency that is converted to contractor performance under Office of Management

				and Budget Circular A–76 may not be performed by the contractor or any

				subcontractor at a location outside the United States except to the extent that

				such activity or function was previously performed by Federal Government

				employees outside the United States.

							(b)Other Federal

				contracts(1)A contract that is entered into by the head

				of an executive agency may not be performed outside the United States except to

				meet a requirement of the executive agency for the contract to be performed

				specifically at a location outside the United States.

								(2)The prohibition in paragraph (1) does not

				apply in the case of a contract of an executive agency if—

									(A)the President determines in writing that it

				is necessary in the national security interests of the United States for the

				contract to be performed outside the United States; or

									(B)the head of such executive agency makes a

				determination and reports such determination on a timely basis to the Director

				of the Office of Management and Budget that—

										(i)the property or services needed by the

				executive agency are available only by means of performance of the contract

				outside the United States; and

										(ii)no property or services available by means

				of performance of the contract inside the United States would satisfy the

				executive agency's need.

										(3)Paragraph (1) does not apply to the

				performance of a contract outside the United States under the exception

				provided in subsection (a).

								(c)State

				contracts(1)Except as provided in paragraph (2), funds

				appropriated for financial assistance for a State may not be disbursed to or

				for such State during a fiscal year unless the chief executive of that State

				has transmitted to the Administrator for Federal Procurement Policy, not later

				than April 1 of the preceding fiscal year, a written certification that none of

				such funds will be expended for the performance outside the United States of

				contracts entered into by such State.

								(2)The prohibition on disbursement of funds to

				or for a State under paragraph (1) does not apply with respect to the

				performance of a State contract outside the United States if—

									(A)the chief executive of such State—

										(i)determines that the property or services

				needed by the State are available only by means of performance of the contract

				outside the United States and no property or services available by means of

				performance of the contract inside the United States would satisfy the State's

				need; and

										(ii)transmits a notification of such

				determination to the head of the executive agency of the United States that

				administers the authority under which such funds are disbursed to or for the

				State; and

										(B)the head of the executive agency receiving

				the notification of such determination—

										(i)confirms that the facts warrant the

				determination;

										(ii)approves the determination; and

										(iii)transmits a notification of the approval of

				the determination to the Director of the Office of Management and

				Budget.

										(3)In this subsection, the term `State' means

				each of the several States of the United States, the District of Columbia, the

				Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,

				the Virgin Islands, Guam, American Samoa, and the Trust Territory of the

				Pacific Islands.

								(d)Inapplicability

				of limitationsThe

				limitations in subsections (b) and (c) shall not apply to procurement covered

				by the Agreement on Government Procurement of the World Trade Organization (as

				described in section 101(d)(17) of the Uruguay Round Agreement Act (19 U.S.C.

				3511(d)(17))).

							(e)Responsibilities

				of OMBThe Director of the

				Office of Management and Budget shall—

								(1)maintain—

									(A)the waivers granted under subsection

				(b)(2), together with the determinations and certifications on which such

				waivers were based; and

									(B)the notifications received under subsection

				(c)(2)(B)(iii); and

									(2)submit to Congress promptly after the end

				of each quarter of each fiscal year a report that sets forth—

									(A)the waivers that were granted under

				subsection (b)(2) during such quarter; and

									(B)the notifications that were received under

				subsection (c)(2)(B)(iii) during such quarter.

									(f)Annual GAO

				reviewThe Comptroller

				General shall—

								(1)review, each fiscal year, the waivers

				granted during such fiscal year under subsection (b)(2) and the disbursements

				of funds authorized pursuant to the exception in subsection (c)(2); and

								(2)promptly after the end of such fiscal year,

				transmit to Congress a report containing a list of the contracts covered by

				such waivers and exception together with a brief description of the performance

				of each such contract outside the United

				States.

								.

				(2)Clerical

			 amendmentThe table of

			 sections in section 1(b) of such Act is amended by adding at the end the

			 following new item:

					

						Sec. 42. Limitations on

				off-shore performance of contracts.. 

					

				(b)Inapplicability

			 to States during first two fiscal yearsSection 42(c) of the Office of Federal

			 Procurement Policy Act (as added by subsection (a)) shall not apply to

			 disbursements of funds to a State during the fiscal year in which this Act is

			 enacted and the next fiscal year.

			3.Repeal of superseded

			 law

			Section 647 of the Transportation,

			 Treasury, and Independent Agencies Appropriations Act, 2004 (division F of

			 Public Law 108–199) is amended by striking subsection (e).

			4.Effective date and

			 applicability

			This Act and the amendments made by this

			 Act shall take effect 30 days after the date of the enactment of this Act and,

			 subject to subsection (b) of section 2, shall apply with respect to new

			 contracts entered into on or after such date.

			

